Case 4:18-cr-20086-LJM-SDD ECF No. 73 filed 05/02/19             PageID.247    Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
                                                  Case No. 4:18-CR-20086
                     Plaintiff,
                                                  Judge: Hon. Laurie J. Michelson
v.

GERRI AVERY,                                      Government’s Motion to Continue
                                                  Trial
                    Defendant.
                                        /

       The United States of America hereby moves to continue the trial in this matter,

currently set for June 24, 2019, and associated deadlines, for a period of at least six

months to allow the government to review recently secured evidence and determine if it

is appropriate to pursue additional related counts in this matter.

Date: May 2, 2019                           Respectfully Submitted,


                                            MATTHEW SCHNEIDER
                                            United States Attorney

                                            /s/ Mark McDonald
                                            MARK MCDONALD (VA 72198)
                                            WILLIAM GUAPPONE (NC 46075)
                                            Trial Attorneys
                                            U.S. Department of Justice, Tax Division
                                            601 D Street N.W. - 7th Floor
                                            Washington D.C. 20004
                                            Phone: (202) 305-2672
                                            Mark.S.McDonald@usdoj.gov
Case 4:18-cr-20086-LJM-SDD ECF No. 73 filed 05/02/19                     PageID.248       Page 2 of 5




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
                                                       Case No. 4:18-CR-20086
                       Plaintiff,
                                                       Judge: Hon. Laurie J. Michelson
v.

GERRI AVERY,                                           Government’s Brief in Support of
                                                       Motion to Continue Trial
                       Defendant.
                                             /

       The United States of America hereby moves to continue the trial in this matter,

currently set for June 24, 2019, and associated deadlines, for a period of six months to

allow the government to review recently secured evidence and determine if it is

appropriate to pursue additional related counts in this matter. To avoid two trials

involving the same evidence, the ends of justice served by a continuance of at least six-

month, in particular the interest in judicial economy, outweigh the best interests of the

public and Defendant in a speedy trial.1

       On February 7, 2018, Defendant Gerri Avery was charged in Count Four of the

relevant indictment with corruptly endeavoring to obstruct and impede the due

administration of the Internal Revenue laws, in violation of 26 U.S.C. § 7212(a). (Doc. #

1). The indictment alleges Defendant obstructed payroll tax collection proceedings

conducted by the Internal Revenue Service (“IRS”) seeking to recover past due payroll

taxes owed by Integrated HCS Practice Management (“Integrated Management”) for the


1
  On April 24, 2019, the government contacted defense counsel regarding Defendant’s position on this
motion. On April 24, 2019, defense counsel advised she anticipated she would oppose the motion, but
could not provide a final answer. On April 29, 2019, the government contacted defense counsel again
seeking a response regarding Defendant’s position on the motion, but did not receive a reply.
Case 4:18-cr-20086-LJM-SDD ECF No. 73 filed 05/02/19             PageID.249     Page 3 of 5



third quarter of 2013 through the first quarter of 2014. (Doc. # 1). The current

indictment alleges in 2014, when the IRS attempted to determine the individuals who

controlled Integrated Management’s finances and therefore should be held responsible

for paying those unpaid payroll taxes, Defendant Avery provided false information to the

IRS by directing the IRS to investigate individuals she knew did not in reality control

Integrated Management’s finances. (Doc. # 1 at 7).

       In the same indictment, Defendants Edward Cespedes and Joseph DeSanto

were each charged with the willful failure to account for, collect, and pay over Integrated

Management’s payroll taxes, in violation of 26 U.S.C. § 7202. (Doc. # 1). The indictment

alleges Defendant Cespedes and Defendant DeSanto were each a “responsible person”

with the corporate responsibility to collect, truthfully account for, and pay over Integrated

Management’s payroll taxes. (Doc. # 1 at 4). Both Defendant Cespedes and Defendant

DeSanto pleaded guilty to Count Two of this indictment on May 1, 2019. (Doc. # 69;

Doc. # 71).

       The government has recently obtained additional evidence in this matter and

must determine if it is appropriate to pursue additional related counts arising from the

failure of Integrated Management to pay their payroll taxes. To show Defendant Avery’s

obstruction of the IRS in violation of Count Four of the indictment, the government must

present evidence contradicting her statements to the IRS. That is to say, in order to

prove that Defendant Avery’s statements regarding who controlled Integrated

Management’s finances were false the government will have to present evidence

showing, among other things, who at Integrated Management was a responsible person

with respect to the payroll taxes. As such, the evidence at Defendant Avery’s trial will
                                              2
Case 4:18-cr-20086-LJM-SDD ECF No. 73 filed 05/02/19             PageID.250     Page 4 of 5



also need to be admitted by the government at the trial of any additional related counts

arising from the failure of Integrated Management to pay their payroll taxes.

Accordingly, to prevent two separate juries from needing to listen to the same evidence,

and to prevent the Court from holding two trials where the same evidence is presented,

at least a six-month continuance should be granted.

       The government therefore asks the Court to continue this trial and the associated

deadlines for a period of at least six months to allow the current matter to be tried with

any potential related counts arising from the failure of Integrated Management to pay

their payroll taxes. As the ends of justice served by such a continuance outweigh the

best interest of the public and Defendant in a speedy trial, the government further asks

the Court to toll the Speedy Trial Act clock for the duration of the relevant continuance.

18 U.S.C. § 3161(h)(7)(A).

Date: May 2, 2019                         Respectfully Submitted,


                                          MATTHEW SCHNEIDER
                                          United States Attorney

                                          /s/ Mark McDonald
                                          MARK MCDONALD (VA 72198)
                                          WILLIAM GUAPPONE (NC 46075)
                                          Trial Attorneys
                                          U.S. Department of Justice, Tax Division
                                          601 D Street N.W. - 7th Floor
                                          Washington D.C. 20004
                                          Phone: (202) 305-2672
                                          Mark.S.McDonald@usdoj.gov




                                             3
Case 4:18-cr-20086-LJM-SDD ECF No. 73 filed 05/02/19         PageID.251    Page 5 of 5



                             CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of May 2019, I electronically filed the
foregoing document with the Clerk of the Court using the ECF system, which will send
notification of such filing to the following:

      Kimberly W. Stout
      Defense Counsel for Gerri Avery


                                        /s/ Mark McDonald
                                        Mark McDonald
                                        Trial Attorney




                                           4
